Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After reviewing the applicant’s arguments pertaining to prior art on record in relation to the claimed invention specifically “An electronic device comprising: a housing comprising: a first plate facing in a first direction, a second plate facing in a direction opposite to the first direction, and a side surface member surrounding at least a portion of a space between the first and second plates; a display panel disposed in a second direction of the first plate, the display panel visually disposed through at least a portion of the first plate; a speaker disposed on one surface of the display panel, the speaker facing in the second direction; a bracket comprising a first surface facing in the first direction and a second surface facing in the second direction, the bracket disposed between the first and second plates to support the display panel disposed on the first surface; and a bonding layer having a first thickness, the bonding layer configured to attach the display panel and the bracket, wherein the bonding layer comprises a gap, the gap formed by deleting a portion of the bonding layer to receive the speaker, the gap formed between the display panel and the bracket.”  During the time of the filing date of the said invention, the closest prior art Lee et al. (US 20190014670 A1) fails to teach or suggest a bonding layer configured to attach the display panel and the bracket, wherein the bonding layer comprises a gap, the gap formed by deleting the bonding layer to receive the speaker, and the gap formed between the display panel and the bracket.  Furthermore, after an updated search, the examiner acknowledges the inventive entity in its entirety as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685